DETAILED ACTION
This Office Action is responsive to application number 16/786,681 BATH WATER CAPACITY INCREASING APPARATUS, filed on 9/28/2009. Claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antoniello (US Pub. 2014/0259386).
Regarding claims 1 Antoniello shows a bath water capacity increasing apparatus comprising: a waterproof plate (14); a lower overflow opening (28);  5at least one upper overflow opening (20); a left tub attachment hole (at 32; hole occurs during mounting when fastener is inserted); a right tub attachment hole (at 32; hole occurs when fastener is inserted); the lower overflow opening (28) concentrically traversing through the waterproof plate (Fig. 3);  10the left tub attachment hole and the right tub attachment hole being positioned opposite of each other about the lower overflow opening (Fig. 3); the left tub attachment hole traversing through the waterproof plate (when fastener is inserted); the right tub attachment hole traversing through the 
Regarding claim 2 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 1 comprising: the waterproof plate comprising a transverse plane and a sagittal plane; the transverse plane being aligned across the left tub attachment hole and 25the right tub attachment hole (32, 28 to 32; Fig. 3); the sagittal plane being symmetrically aligned in between the left tub attachment hole and the right tub attachment hole (would bifurcate 28 and be designated as a line extending up and down on the page; Fig. 3); and the lower overflow opening concentrically positioned to the transverse plane and the sagittal plane (Fig. 3). 
Regarding claim 8 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 1 and further shows a drain plug (30); and 10the lower overflow opening being selectively sealed by the drain plug (when 18 is attached), wherein the concealing of the lower overflow opening allows the bath water to rise up to the at least one upper overflow opening.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniello (US Pub. 2014/0259386).
Regarding claim 3
Regarding claim 4
Regarding claim 5 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 4, wherein shape of 25the waterproof plate is delineated by a circumference of the waterproof plate (Fig. 3).  
Regarding claim 6 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 4, but fails to show wherein shape of the waterproof plate is delineated by a bottom arc of the waterproof plate and the chord.  However, changes in shape are a matter or ordinary skill in the art. Applicant has not disclosed that the shape of the at least one upper overflow opening must be with the plate removed above the chord.  In fact the instant specification details in paragraph (¶ [0020]) that the at least one upper overflow opening may be “any other type of geometric shapes”.  Applicant has not stated that removal of the plate above the chord solves any particular stated problem and the shape shown by Antoniello would perform equally well.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shape that is appropriate for the overflow opening and the overflow plate as shown by Antoniello (MPEP 2144.04 (IV)).
Claims 7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniello (US Pub. 2014/0259386) in view of Beck et al. (US Pub. 2019/0167043).
Regarding claim 7 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 1 comprising:  9but fails to show a left bushing; a right bushing; the left bushing being concentrically aligned with the left tub attachment hole; and 5the right bushing being concentrically aligned with the right tub attachment hole. However, bushings are well-known in the art for reducing an opening with a fastener.  This is shown by Beck.  Beck shows bushings (40) for reducing the size of the opening 
Regarding claim 9 Antoniello shows a bath water capacity increasing apparatus comprising: a waterproof plate (14); a lower overflow opening (28);  5at least one upper overflow opening (20); a left tub attachment hole (at 32; hole occurs during mounting when fastener is inserted); a right tub attachment hole (at 32; hole occurs when fastener is inserted); the lower overflow opening (28) concentrically traversing through the waterproof plate (Fig. 3);  10the left tub attachment hole and the right tub attachment hole being positioned opposite of each other about the lower overflow opening (Fig. 3); the left tub attachment hole traversing through the waterproof plate (when fastener is inserted); the right tub attachment hole traversing through the waterproof plate (when fastener is inserted); the lower overflow opening (28), the left tub attachment hole, and the right tub 15attachment hole being linearly aligned with each other (Fig. 3); the at least one upper overflow opening (20) being positioned atop the lower overflow opening, the left tub attachment hole, and the right tub attachment hole(Fig. 3); and the at least one upper overflow opening traversing through the waterproof 20plate (¶ [0056]; overflow opening).
Antoniello 9fails to show a left bushing; a right bushing; the left bushing being concentrically aligned with the left tub attachment hole; and 5the right bushing being 
Regarding claim 10 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 9 comprising: the waterproof plate comprising a transverse plane and a sagittal plane; the transverse plane being aligned across the left tub attachment hole and 25the right tub attachment hole (32, 28 to 32; Fig. 3); the sagittal plane being symmetrically aligned in between the left tub attachment hole and the right tub attachment hole (would bifurcate 28 and be designated as a line extending up and down on the page; Fig. 3); and the lower overflow opening concentrically positioned to the transverse plane and the sagittal plane (Fig. 3).
Regarding claim 11 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 9 comprising;  8the waterproof plate comprising a transverse plane and a sagittal plane; the transverse plane being aligned across the left tub attachment hole and the right tub attachment hole (32, 28 to 32; Fig. 3); the sagittal plane being symmetrically aligned in between the left tub 5attachment hole and the right tub attachment hole (would bifurcate 28 and be designated as a line extending up and 
 Regarding claim 12 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 9 comprising: the waterproof plate comprising a transverse plane and a chord the chord being positioned parallel to the transverse plane; the chord being positioned atop the transverse plane (left to right on the plane and parallel to the transverse plane through the at least one upper overflow opening (20) being positioned along the chord; the transverse plane being aligned across the left tub attachment hole and the right tub attachment hole; the at least one upper overflow opening transversing through the waterproof plate (20);  but Antoniello fails to show the at least one upper overflow opening comprising an upper left opening, an upper right 
Regarding claim 13 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 12, wherein shape of 25the waterproof plate is delineated by a circumference of the waterproof plate (Fig. 3).    
Regarding claim 1514 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 12, but fails to show wherein shape of the waterproof plate is delineated by a bottom arc of the waterproof plate and the chord.  However, changes in shape are a matter or ordinary skill in the art. Applicant has not disclosed that the shape of the at least one upper overflow opening must be with the plate removed above the chord.  In fact the instant specification details in paragraph (¶ [0020]) that the at least one upper overflow opening may be “any other type of geometric shapes”.  Applicant has not stated that removal of the plate above the chord 
Regarding claim 15 Antoniello shows the bath water capacity increasing apparatus as claimed in claim 9 and further shows a drain plug (30); and 10the lower overflow opening being selectively sealed by the drain plug (when 18 is attached), wherein the concealing of the lower overflow opening allows the bath water to rise up to the at least one upper overflow opening.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homami et al. (US Pub 2014/0101845) shows a plug (36).  Ball (US 5,890,241) shows a similar device. Lordahl et al. (US 8,756,724) shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        9/13/2021